United States Court of Appeals
                         For the First Circuit




No. 00-2341


        CASHMERE & CAMEL HAIR MANUFACTURERS INSTITUTE,
   F/K/A CAMEL HAIR & CASHMERE INSTITUTE OF AMERICA, INC.,
                 AND L.W. PACKARD & CO., INC.,

                      Plaintiffs, Appellants,

                                  v.

                         SAKS FIFTH AVENUE,
              HARVE BENARD, LTD. AND FILENES BASEMENT,

                       Defendants, Appellees.




                            ERRATA SHEET


     The opinion of this Court issued on April 1, 2002, is amended
as follows:


    On page 28, line 2: Insert a one-sentence paragraph that reads:

    "Nothing in this opinion, however, is meant to preclude
    defendants from rebutting the presumption of consumer
    deception at trial by showing that the labeling did not
    actually deceive consumers."